     Case: 4:19-cv-00066-DMB-RP Doc #: 265 Filed: 05/18/21 1 of 1 PageID #: 7740


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

OLECIA JAMES                                                                         PLAINTIFF

V.                                                                    NO. 4:19-CV-66-DMB-RP

THE CLEVELAND SCHOOL
DISTRICT, et al.                                                                 DEFENDANTS


                                             ORDER

       On May 18, 2021, Olecia James filed a motion to strike allegedly new arguments raised in

Lisa Bramuchi’s reply in support of a motion to strike. Doc. #264. Alternatively, James requests

leave to file a sur-reply to the allegedly new arguments. Id. at 2.

       In violation of this Court’s Local Rules, James’ motion does not state whether it is opposed

and the motion is unaccompanied by a supporting memorandum brief. Additionally, the motion

states that “[a] copy of James’ memorandum/surreply is attached hereto as Exhibit ‘A,’” id., but

no document is attached to the motion. For all these reasons, James’ motion [264] is DENIED.

Given James’ repeated failures to comply with applicable procedural rules, James is cautioned that

future filings which violate applicable Federal Rules and/or Local Rules will be stricken.

       SO ORDERED, this 18th day of May, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
